                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 DARRIES JACKSON,                                )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )            No. 2:18-CV-00067-JRG-CLC
                                                 )
 HAMBLEN       COUNTY       SHERIFF’S            )
 OFFICE, L. FOSTER, LT. L. HAMBRICK,             )
 TENNESSEE BUSINESS ENTERPRISES,                 )
 TONYA      MARSHALL,       and  MR.             )
 DARRELL,                                        )
                                                 )
               Defendants.                       )

                                 MEMORANDUM OPINION

       Before the Court is a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 1] and

Plaintiff Darries Jackson’s request for judgment [Doc. 12]. For the reasons set forth below,

Plaintiff’s request for judgment [Doc. 12] will be GRANTED to the extent that this Order is being

entered and this action will be DISMISSED as the complaint fails to state a claim upon which

relief may be granted under § 1983.

I.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B), 1915(A); Benson v. O’Brian, 179 F.3d 1014, 1016 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals for failure to state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the
language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

         In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

II.      ANALYSIS

         In his complaint, Plaintiff asserts two claims where Defendants have allegedly withheld

personal property from Plaintiff [See generally Doc. 2]. First, Plaintiff claims that Defendants

have withheld his trust account money from him either due to theft or misplacement of funds [Id.

at 5]. Plaintiff was transferred from Hamblen County Jail to Washington County Detention Center

and back to Hamblen County Jail and upon his return to Hamblen County Jail he claims that he

has been unsuccessful in recovering the funds in his trust account [Id.]. The manager of the

company that managers the inmate accounts at Washington County Detention Center informed

Plaintiff that his funds would be sent to Hamblen County Jail within a month of his arrival [Id.].

However, Plaintiff claims that he has still not received notice that his funds are available to him

[Id.].

         Next, Plaintiff claims that upon intake and booking at the Hamblen County Jail, his

personal properties were seized and placed in storage until his release from the facility [Id. at 5].



                                                 2
Plaintiff was provided a booking inventory of the personal items collected [Id.]. Plaintiff has been

reassured that all his properties are still in storage [Id.]. However, eight months after Plaintiff’s

transfer from Hamblen County Jail to Hawkins County Jail, he has still not recovered his personal

property [Id. at 7].

        Although not stated explicitly in his complaint, it appears Plaintiff is alleging that

Defendants lost funds and personal property, and thus, they deprived him of property without due

process of law, in violation of the Fourteenth Amendment of the United States Constitution [See

generally Doc. 1].

        The United States Supreme Court has held that the Due Process Clause of the Fourteenth

Amendment is not violated when a state employee negligently deprives an individual of property,

provided that the state makes available a meaningful post-deprivation remedy. 1 Parratt v. Taylor,

451 U.S. 527, 543 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986);

see also Hudson v. Palmer, 468 U.S. 517, 533 (1984) (extending Parratt’s holding to intentional

deprivations of property). Thus, to state a § 1983 claim premised on a procedural due process

violation, Plaintiff “was required to plead . . . that there is no adequate state-law remedy for this

deprivation.” Hill v. City of Jackson, Michigan, No. 17-1386, 2018 WL 5255116, at *3 (6th Cir.

Oct. 22, 2018). Plaintiff did not make such an allegation. Moreover, the State of Tennessee

provides an adequate post-deprivation remedy. See Tenn. Code Ann. § 9-8-301 et seq. As such,




        1
          Under Sixth Circuit precedent interpreting Parratt, a § 1983 plaintiff can prevail on a
procedural due process claim “by demonstrating that the property deprivation resulted from either:
(1) an established state procedure that itself violates due process rights, or (2) a ‘random and
unauthorized’ act causing a loss for which available state remedies would not adequately
compensate the plaintiff.” Daily Servs., LLC v. Valentino, 756 F.3d 893, 907 (6th Cir. 2014). In
this case, Plaintiff appears to challenge only a “random and unauthorized act,” and makes no
mention of state procedure.


                                                 3
even liberally construing the complaint in favor of Plaintiff, it fails to state a claim upon which

relief may be granted under § 1983.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s request for judgment [Doc. 12] is GRANTED

to the extent that this Order is being entered and this action will be DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915(A). The Court CERTIFIES that any appeal from this action

would not be taken in good faith and would be totally frivolous. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                4
